                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 SOVEREIGN PEAK VENTURES, LLC,                    §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §   JURY TRIAL DEMANDED
                                                  §
 LG ELECTRONICS, INC., and                        §
 LG ELECTRONICS U.S.A., INC.,                     §   CIVIL ACTION NO. ____________
                                                  §
        Defendants.                               §
                                                  §

              PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Sovereign Peak Ventures, LLC (“SPV”) files this Complaint against Defendants

LG Electronics, Inc. (“LG KR”) and LG Electronics U.S.A., Inc., (“LG USA”) (collectively “LG”

or “Defendants”) for infringement of U.S. Patent No. 8,374,152 (the “’152 patent”), U.S. Patent

No. 8,442,569 (the “’569 patent”), U.S. Patent No. 8,467,723 (the “’723 patent”), U.S. Patent No.

8,792,453 (the “’453 patent”), U.S. Patent No. 9,414,059 (the “ʼ059 patent”), U.S. Patent No.

9,042,457 (the “ʼ457 patent”), and U.S. Patent No. 7,133,658 (the “ʼ658 patent), collectively, the

“Asserted Patents.”

                                        THE PARTIES

       1.      Sovereign Peak Ventures, LLC is a Texas limited liability company, located at 1400

Preston Rd, Suite 289, Plano, TX 75093.

       2.      Upon information and belief, LG KR is a multinational corporation organized under

the laws of Korea, with its principal place of business located at LG Twin Towers, 128 Yeoui-

daero, Yeongdungpo-gu, Seoul 150-721, Republic of Korea.




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                   1
        3.      Upon information and belief, LG USA is a corporation organized under the laws of

the State of Delaware, with regular and established places of business in Texas at least at 21251-

2155 Eagle Parkway, Fort Worth, Texas 76177; 14901 Beach St, Fort Worth, TX 76177; and 9420

Research Blvd, Austin, Texas 78759. LG USA has at least one regular and established places of

business in this District.

        4.      Upon information and belief, LG KR was spun off from its predecessor LG

Electronics Investment Ltd. in 2002. LG and its subsidiaries are made up of five business

segments: Home Appliance & Air Solutions, Home Entertainment, Mobile Communications,

Vehicle component Solutions and Business Solutions. The Mobile Communications segment of

LG “manufactures and sells mobile communication equipment,” including importing, distributing,

and selling mobile phones in the U.S. See Consolidated Interim Financial Statements, LG

ELECTRONICS,        INC.     (September     20,     2019),    at     p.    9,     available     at

https://www.lg.com/global/pdf/ir_report/LGE_19%203Q_consolidated_f_signed.pdf. LG is a

publicly traded company and is listed on the Korea stock exchange.

        5.      LG KR maintains a corporate presence in the United States via at least its wholly-

owned, U.S.-based sales subsidiary LG USA, which is organized under the laws of Delaware with

its principal place of business located at 1000 Sylvan Avenue, Englewood Cliffs, NJ, 07632, USA.

Upon information and belief, LG USA also owns and controls LG Electronics Alabama, Inc. (an

Alabama corporation) and LG Electronics Mobilecomm USA, Inc. (a California corporation,

referred to herein as “LG Mobilecomm”). In 2018, LG Mobilecomm was merged into LG USA.

        6.      Upon information and belief, LG KR and its U.S.-based subsidiaries (which act as

part of a global network of overseas sales and manufacturing subsidiaries on behalf of LG) have

operated as agents of one another and vicariously as parts of the same business group to work in



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                   2
concert together and enter into agreements that are nearer than arm’s length. For example, LG KR,

alone and via at least LG USA’s activities, conducts business in the United States, including

importing, distributing, and selling mobile phones that incorporate devices, systems, and processes

that infringe the Asserted Patents in Texas and this judicial district. See Trois v. Apple Tree Auction

Center, Inc., 882 F.3d 485, 490 (5th Cir. 2018) (“A defendant may be subject to personal

jurisdiction because of the activities of its agent within the forum state….”); see also Cephalon,

Inc. v. Watson Pharmaceuticals, Inc., 629 F. Supp. 2d 338, 348 (D. Del. 2009) (“The agency theory

may be applied not only to parents and subsidiaries, but also to companies that are ‘two arms of

the same business group,’ operate in concert with each other, and enter into agreements with each

other that are nearer than arm’s length.”).

        7.      Through offers to sell, sales, imports, distributions, and other related agreements to

transfer ownership of LG’s mobile phones with distributors and customers operating in and

maintaining a significant business presence in the U.S. and/or its U.S. subsidiary LG USA, LG

does business in the U.S., the state of Texas, and in the Eastern District of Texas.

                                   JURISDICTION AND VENUE

        8.      This action arises under the patent laws of the United States, namely 35 U.S.C. §§

271, 281, and 284-285, among others.

        9.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

        10.     Upon information and belief, LG KR is subject to this Court’s specific and general

personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at least to

its substantial business in this State and judicial district, including: (A) at least part of its infringing

activities alleged herein; and (B) regularly doing or soliciting business, engaging in other persistent



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                             3
conduct, and/or deriving substantial revenue from infringing goods offered for sale, sold, and

imported, and services provided to Texas residents vicariously through and/or in concert with its

alter egos, intermediaries, agents, distributors, importers, customers, subsidiaries, and/or

consumers. For example, LG has “operations in more than 100 locations around the world” in a

group made up of 134 subsidiaries (among other associates and joint ventures), including those

subsidiaries having a significant business presence in the U.S. See Company Information, LG

ELECTRONICS, INC., https://www.lg.com/global/investor-relations-company-info (last visited Feb.

27, 2020).

       11.     This Court has personal jurisdiction over LG KR, directly or through

intermediaries, distributors, importers, customers, subsidiaries, and/or consumers including its

U.S. based, wholly-owned subsidiary, LG USA. Through direction and control of this subsidiary,

LG KR has committed acts of direct and/or indirect patent infringement within Texas, and

elsewhere within the United States, giving rise to this action and/or has established minimum

contacts with Texas such that personal jurisdiction over LG KR would not offend traditional

notions of fair play and substantial justice.

       12. LG USA is a wholly owned subsidiary of LG. See Consolidated Interim Financial

Statements, LG ELECTRONICS, INC. (September 20, 2019), at pp. 16-17, available at

https://www.lg.com/global/pdf/ir_report/LGE_19%203Q_consolidated_f_signed.pdf.         LG    KR

describes LG USA’s major business as its “sales of electronic products” in the United States. Id.

Upon information and belief, LG KR has a 100% controlling ownership interest in LG USA and

maintains more than half of LG USA’s voting rights as its basis for control. Id. Upon information

and belief, LG compensates LG USA for its sales support services in the United States. As such,

LG has a direct financial interest in LG USA, and vice versa.



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                  4
       13. With respect to the ’152 patent, ’569 patent, ’723 patent, and ’453 patent, the Accused

Products comprise LTE-enabled phones that are configured to utilize infringing licensed assisted

access (LAA) modems on wireless networks and other LG phones that are configured to perform

inter-RAT handovers, such phones include, but are not limited to, the LG V30, V30+, V30S

ThinQ, G7 ThinQ, V35 ThinQ, V40 ThinQ, G8 ThinQ, V50 ThinQ, and V60 ThinQ. With respect

to the ʼ658 patent, the Accused Products comprise LG display devices, including mobile phones,

that include a processor configured to provide augmented reality features, such as AR Sticker, such

devices include, but are not limited to, the LG G7, LG G8, LG V30, LG V30S ThinQ, LG V35

ThinQ, LG V40 ThinQ, LG V50 ThinQ, and LG V60 ThinQ. With respect to the ʼ457 and ʼ059

patents, the Accused Products comprise LG display devices, including mobile phones, that are

configured to support various video coding operations, such as Open CL 2.0 and H.265 (HEVC),

such devices include, but are not limited to the LG V20, LG G5, LG Q8, LG G6, LG Q9, LG G7

Fit, LG V30, LG V30+, LG V30S, LG G7 One, LG Q70, LG G7, LG V35, LG V40, LG G8, LG

G8X, LG G8S, LG V50, LG V50S, LG V60, and LG televisions equipped with LG webOS TV.

Upon information and belief, LG KR controls or otherwise directs and authorizes all activities of

LG USA, including LG USA’s using, offering for sale, selling, and/or importing the Accused

Products, their components, and/or products containing the same that incorporate the fundamental

technologies covered by the Asserted Patents. LG USA is authorized to import, distribute, sell, or

offer for sale the Accused Products on behalf of its controlling parent LG KR. For example, LG

KR researches, designs, develops, and manufactures mobile phones and then directs LG USA to

import, distribute, offer for sale, and sell the Accused Products in the United States. See, e.g.,

United States v. Hui Hsiung, 778 F.3d 738, 743 (9th Cir. 2015) (finding that the sale of infringing

products to third parties rather than for direct import into the U.S. did not “place [defendants’]



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    5
conduct beyond the reach of United States law [or] escape culpability under the rubric of

extraterritoriality”). Furthermore, LG USA also administers, on behalf of LG KR, requests for

service under and any disputes arising from LG’s limited warranty of LG’s products sold in the

U.S., including in Texas and this judicial district. See, e.g., User Guide LG G7 ThinQ, LM-

G210TM,       LG,     pp.     202-204,   available    at    http://gscs-b2c.lge.com/downloadFile?

fileId=EnTAsmzn9Y5WNZqf0T7sQ (“Procedure for Resolving Disputes” under LG’s Limited

Warranty). Thus, LG USA conducts infringing activities on behalf of LG.

       14. Upon information and belief, LG USA’s corporate presence in the United States gives

LG substantially the business advantages that it would have enjoyed if it conducted its business

through its own offices or paid agents in the state. Upon information and belief, LG USA is

authorized to import, distribute, sell, and offer for sale LG’s products, including mobile phones

incorporating infringing devices and processes, on behalf of LG KR. For example, LG USA

operates within LG’s global network of sales subsidiaries in North and South America, Europe,

Asia, Africa, and the Middle East. In the U.S., including within the Eastern District of Texas, LG’s

mobile phones, which incorporate infringing devices and processes, are imported, distributed,

offered for sale, and sold.

       15. Via LG’s alter egos, agents, intermediaries, distributors, importers, customers,

subsidiaries, and/or consumers maintaining a business presence, operating in, and/or residing in

the U.S., LG’s products, including products and processes accused of infringing the Asserted

Patents, are or have been widely distributed and sold in retail stores, both brick and mortar and

online, in Texas including within this judicial district. See Litecubes, LLC v. Northern Light

Products, Inc., 523 F.3d 1353, 1369-70 (Fed. Cir. 2008) (“[T]he sale [for purposes of § 271]

occurred at the location of the buyer.”); see also Semcon IP Inc. v. Kyocera Corp., No. 2:18-cv-



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                     6
00197-JRG, 2019 WL 1979930, at *3 (E.D. Tex. May 3, 2019) (denying accused infringer’s

motion to dismiss because plaintiff sufficiently plead that purchases of infringing products outside

of the United States for importation into and sales to end users in the U.S. may constitute an offer

to sell under § 271(a)). For example, LG phones are sold to end users by LG’s subsidiaries,

distributors, and customers, including, but not limited to, LG USA, online and at retail stores

located throughout the Eastern District of Texas.

        16.    Upon information and belief, LG KR has placed and continues to place infringing

products and/or products that practice infringing processes into the stream of commerce via

established distribution channels comprising at least subsidiaries and distributors, such as LG

USA, and customers such as AT&T, Verizon, Sprint, and T-Mobile, with the knowledge and/or

intent that those products are and/or will be imported, used, offered for sale, sold, and continue to

be sold in the United States and Texas, including in this judicial district. For example, in 2018 LG

reported 16,208 billion KRW (about 13.42 billion USD) in world-wide net sales in its Mobile

Communications division. See Consolidated Financial Statements, LG ELECTRONICS, INC.

(December 31, 2018), at p. 58, available at https://www.lg.com/global/pdf/ir_report/LGE

_18%204Q_consolidated_f_signed.pdf. Of that amount, LG USA (combined with LG

Mobilecomm) had 12,184 billion KRW (about 10.09 billion USD) in U.S. sales of LG products

and services. See id. at p. 24. As a result, LG has, vicariously through and/or in concert with its

alter egos, agents, intermediaries, distributors, importers, customers, subsidiaries, and/or

consumers, placed infringing LG phones and related wireless network services into the stream of

commerce via established distribution channels with the knowledge and/or intent that those

products were sold and continue to be sold in the United States and Texas, including in this judicial

district.



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                      7
        17.    In the alternative, the Court has personal jurisdiction over LG KR under Federal

Rule of Civil Procedure 4(k)(2), because the claims for patent infringement in this action arise

under federal law, LG KR is not subject to the jurisdiction of the courts of general jurisdiction of

any state, and exercising jurisdiction over LG KR is consistent with the U.S. Constitution.

        18.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because,

among other things, LG KR is not a resident in the United States, and thus may be sued in any

judicial district, including this one, pursuant to 28 U.S.C. § 1391(c)(3). See In re HTC Corp., 889

F.3d 1349, 1357 (Fed. Cir. 2018) (“The Court’s recent decision in TC Heartland does not alter”

the alien-venue rule.).

        19.    On information and belief, LG USA is subject to this Court’s specific and general

personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at least to

its substantial business in this State and judicial district, including: (A) at least part of its own

infringing activities alleged herein; and (B) regularly doing or soliciting business, engaging in

other persistent conduct, and/or deriving substantial revenue from infringing goods offered for

sale, sold, and imported and services provided to Texas residents. LG USA has conducted and

regularly conducts business within the United States and this District. LG USA has purposefully

availed itself to the privileges of conducting business in the United States, and more specifically

in Texas and this District. LG USA has sought protection and benefit from the laws of the State of

Texas by placing infringing products into the stream of commerce through an established

distribution channel with awareness and/or intent that they will be purchased by consumers in this

District.

        20.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because,

among other things, LG USA has regular and established places of business in this District,



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                      8
including at least 21251-2155 Eagle Parkway, Fort Worth, Texas 76177 and 14901 Beach St, Fort

Worth, TX 76177.

                    THE ASSERTED PATENTS AND TECHNOLOGY

       21.     The Asserted Patents were invented by employees of Panasonic Corporation

(“Panasonic”). Founded in 1918, Panasonic has been at the forefront of the electronics industry for

over a century. Panasonic made numerous innovations in the home appliance, battery, mobile

phone, and television industries. Indeed, Panasonic’s invention of the “Paper Battery” in 1979 is

widely credited as enabling the compact electronics of today. In 1991, Panasonic released the

Mova P, the smallest and lightest mobile phone on the market, which revolutionized the industry

by showing the demand for a compact, lightweight device. Panasonic also produced the first wide-

format plasma display and developed the first digital television for the U.S. market. Panasonic’s

history of innovation is also borne out by its intellectual property. Indeed, a search of the USPTO

database where the patent assignee is “Panasonic” yields over 27,000 matches.

       22.     Upon information and belief, a significant portion of the revenue of LG is derived

from the manufacture and sale of mobile phones. LG’s mobile phones are utilized in wireless

networks. These wireless networks utilize a variety of radio access technologies (“RAT”),

including, but not limited to, UTRAN, GERAN, E-UTRAN, WLAN, 3GPP access systems, and

non-3GPP access systems. LG’s mobile phones are configured to support these RATs to hand over

communication connections between different RAT systems to provide seamless communication

for mobile phone users.

       23.     Certain Accused Products, including at least the LG V30, V30+, V30S ThinQ, G7

ThinQ, V35 ThinQ, V40 ThinQ, G8 ThinQ, V50 ThinQ, and V60 ThinQ, utilize a cellular modem

that is enabled for Licensed Assisted Access (LAA), which is a key feature of LTE-Advanced and



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    9
a technical plank of 5G. Such Accused Products are used in LAA networks of multiple deployment

scenarios in which LAA SCells (small cells using unlicensed LTE spectrum) are included in LAA

PCells (primary or macro cells using LTE licensed spectrum). The LAA networks have a first cell

using a first communication protocol (i.e., the LAA PCell) and a plurality of second cells (i.e., the

SCells) which are included in the first cell, such as cellular LTE-A and 5G networks with LAA.

The second cells use a second communication protocol which is different from that for the first

cell. Below is an illustration of an LAA implemented in multiple technologies for multiple

deployment scenarios.




See LTE-U vs.           Wi-Fi: What You Need To Know, SMALLNETBUILDER,
https://www.smallnetbuilder.com/wireless/wireless-features/33090-lte-u-vs-wi-fi-whatyou-
need-to-know (last visited Mar. 3, 2020).

       24.     For example, Accused Products, such as the LG V40 mobile phone, utilize a

Qualcomm Snapdragon mobile platform that uses an Adreno GPU for video coding operations.




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                     10
       25.       The Adreno GPU supports an OpenCL framework, which is used for heterogeneous

processing and supports parallel wavefront processing. The Accused Devices provide a mobile

platform that uses the Adreno GPU to perform plural processes (i.e., waveform parallel processing)

on a coded bitstream obtained by dividing an image into blocks of various pixel dimensions and

coding the image on a block-by-block basis. The plural processes performed by the Adreno GPU

are pipelined.




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                  11
          26.   The Adreno GPUs in the Accused Products also have a control unit that divides the

coded bitstream into slices that are further partitioned into blocks having the same number of image

pixels.

          27.   The Accused Products, such as the LG V40 ThinQ and LG ThinQ, perform image

processing including augmented reality features. The Accused Products include LG’s “AR

Sticker” application:




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    12
       28.      The Accused Products use a neural network, such as, Qualcomm’s Artificial

Intelligence Engine (“AI Engine”)—Neural Processing SDK, to perform the AI vision

applications.




       29.      The Accused Products detect a position of a human body part area in an input image

that includes user’s body image. For example, the AR Sticker application detects the position of

the user’s nose in an input image of the user’s face.

       30.      The Accused Products determine an arrangement information of an ornament

image (e.g., an AR sticker) according to a determined point of origin and a move locus that

corresponds to the size of the body part area.

       31.      The Accused Products generate an output image comprising the ornament image

(e.g., antlers) and the input image.




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                  13
                                            COUNT I
                    (INFRINGEMENT OF U.S. PATENT NO. 8,374,152)

       32.     Plaintiff incorporates paragraphs 1 through 31 herein by reference.

       33.     SPV is the assignee of the ’152 patent, entitled “Cell Selection System, Cell

Selection Method, and Mobile Terminal,” with ownership of all substantial rights in the ’152

patent, including the right to exclude others and to enforce, sue, and recover damages for past

and future infringements.

       34.     The ’152 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’152 patent issued from U.S. Patent Application No.

12/739,883.




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                 14
       35.     LG has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’152 patent in this judicial district and elsewhere in Texas

and the United States.

       36.     Upon information and belief, LG designs, develops, manufactures, assembles, and

markets mobile phones and devices configured to connect to wireless cellular networks. See Cell

Phones, LG ELECTRONICS INC., https://www.lg.com/us/cell-phones (last visited Mar. 3, 2020)

(scroll to “Shop by Carrier/Network” heading).

       37.     LG directly infringes the ’152 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes,

and/or products containing the same that incorporate the fundamental technologies covered by the

’152 patent to, for example, its alter egos, agents, intermediaries, distributors, importers,

customers, subsidiaries, and/or consumers. Furthermore, upon information and belief, LG sells

and makes the Accused Products outside of the United States, delivers those products to its

customers, distributors, and/or subsidiaries in the United States, or in the case that it delivers the

Accused Products outside of the United States it does so intending and/or knowing that those

products are destined for the United States and/or designs those products for sale in the United

States, thereby directly infringing the ’152 patent. See, e.g., Lake Cherokee Hard Drive Techs.,

L.L.C. v. Marvell Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore,

LG directly infringes the ’152 patent through its direct involvement in the activities of its

subsidiaries, including LG USA, including by selling and offering for sale the Accused Products

directly to LG USA and importing the Accused Products into the United States for LG USA. Upon

information and belief, LG USA conducts activities that constitute direct infringement of the ’152

patent under 35 U.S.C. § 271(a) by making, offering for sale, selling, and/or importing those



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                      15
Accused Products. For example, and upon information and belief, LG offers for sale, sells, and

imports the Accused Products within the U.S. to, for example, its distributors, customers,

subsidiaries, importers, and/or consumers. Further, LG is vicariously liable for this infringing

conduct of LG USA (under both the alter ego and agency theories) because, as an example and

upon information and belief, LG and LG USA are essentially the same company, and LG has the

right and ability to control LG USA’s infringing acts and receives a direct financial benefit from

LG USA’s infringement.

       38.     For example, LG infringes claim 9 of the ’152 patent via the Accused Products such

as LG V30, V30+, V30S ThinQ, G7 ThinQ, V35 ThinQ, V40 ThinQ, G8 ThinQ, V50 ThinQ, and

V60 ThinQ which are configured to connect to wireless cellular networks.

       39.     The Accused Products comprise a mobile terminal used in a network having a first

cell using a first communication protocol and a plurality of second cells which are included in the

first cell and use a second communication protocol which is different from that for the first cell,

the mobile terminal supporting communications using the first and second communication

protocols in both the first and second cells. Each of the Accused Products are mobile phones that

are configured to operate in LTE cells including a plurality of LAA cells. LTE cells and LAA cells

use different communication protocols.

       40.     The Accused Products comprise a first broadcast information receiver for receiving

broadcast information of the first cell including cell selection information comprising a common

parameter that is commonly used for a judgment on cell selection of all the second cells. For

example, the Accused Products include first receiver circuitry that is configured to receive over

licensed LTE spectrum cell selection information comprising a common parameter that is

commonly used for a judgment on cell selection of all the second cells from the LTE cell.



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                   16
       41.     The Accused Products comprise a second broadcast information receiver for

receiving broadcast information of one of the second cells including an individual parameter that

is individually used for a judgment on cell selection of a second cell. For example, the Accused

Products include second receiver circuitry that is configured to receive over unlicensed LTE

spectrum an individual parameter that is individually used for a judgment on cell selection of a

second cell from an LAA cell.




       42.     The Accused Products comprise a first broadcast information processor for reading

the common parameter from the broadcast information of the first cell. For example, the Accused

Products include a multi-core baseband processor, in which a processor core reads the common

parameter from the broadcast information of the LTE cell.

       43.     The Accused Products comprise a second broadcast information processor for

reading the individual parameter from the broadcast information of the second cell. For example,


PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                 17
the Accused Products include a multi-core baseband processor, in which a processor core reads

the individual parameter from the broadcast information of the LAA cell.

       44.     The Accused Products comprise a cell change controller for judging by the common

and individual parameters whether to change a communication connection of the mobile terminal

from the first cell to the second cell. For example, the Accused Products include a baseband

processor programmed to judge using the common and individual parameters whether to change a

communication connection from the LTE cell to the LAA cell.

       45.     The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       46.     At a minimum, LG has known of the ’152 patent at least as early as the filing date

of the complaint. In addition, LG has known about the ʼ152 patent since at least April 14, 2020,

when LG received a letter providing notice of its infringement. Further, on information and belief,

LG’s conduct before the United States Patent and Trademark Office (“USPTO”) and foreign

offices, suggest that it may have been aware of the ʼ152 patent prior to receiving the letter. For

example, in prosecuting U.S. Patent Application No. 14/361,628, LG disclosed the family

associated with the ʼ152 patent to the USPTO.

       47.     Upon information and belief, since at least the above-mentioned date when LG was

on notice of its infringement, LG has actively induced, under U.S.C. § 271(b), its distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused

Products that include or are made using all of the limitations of one or more claims of the ’152

patent to directly infringe one or more claims of the ’152 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, LG does so with knowledge, or with willful blindness of the fact, that the induced acts



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                       18
constitute infringement of the ’152 patent. Upon information and belief, LG intends to cause, and

has taken affirmative steps to induce infringement by distributors, importers, customers,

subsidiaries, and/or consumers by at least, inter alia, creating advertisements that promote the

infringing use of the Accused Products, creating and/or maintaining established distribution

channels for the Accused Products into and within the United States, manufacturing the Accused

Products in conformity with U.S. laws and regulations, distributing or making available

instructions or manuals for these products to purchasers and prospective buyers, testing wireless

networking features in the Accused Products, and/or providing technical support, replacement

parts, or services for these products to these purchasers in the United States. See, e.g., Global

Network, LG ELECTRONICS INC., http://www.lgnewsroom.com/global-network/north-america/

(last visited Mar. 3, 2020) (stating that “[t]he company has been very active in the [North

American] region as an exemplary model of globalization with success in local plants, strategic

alliances, and mergers and acquisitions” and listing LG’s U.S.-based subsidiaries).

       48.     Upon information and belief, despite having knowledge of the ’152 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’152 patent, LG

has nevertheless continued its infringing conduct and disregarded an objectively high likelihood

of infringement. LG’s infringing activities relative to the ’152 patent have been, and continue to

be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       49.     SPV has been damaged as a result of LG’s infringing conduct described in this

Count. LG is, thus, liable to SPV in an amount that adequately compensates SPV for LG’s



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    19
infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                                            COUNT II
                     (INFRINGEMENT OF U.S. PATENT NO. 8,442,569)

       50.     Plaintiff incorporates paragraphs 1 through 49 herein by reference.

       51.     SPV is the assignee of the ’569 patent, entitled “Radio Reception Apparatus,

Radio Transmission Apparatus, and Radio Communication Method,” with ownership of all

substantial rights in the ’569 patent, including the right to exclude others and to enforce, sue,

and recover damages for past and future infringements.

       52.     The ’569 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’569 patent issued from U.S. Patent Application No.

13/202,600.

       53.     LG has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’569 patent in this judicial district and elsewhere in Texas

and the United States.

       54.     Upon information and belief, LG designs, develops, manufactures, assembles and

markets mobile phones and devices configured to connect to wireless cellular networks. See Cell

Phones, LG ELECTRONICS INC., https://www.lg.com/us/cell-phones (last visited Mar. 3, 2020)

(scroll to “Shop by Carrier/Network” heading).

       55.     LG directly infringes the ’569 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes,

and/or products containing the same that incorporate the fundamental technologies covered by the

’569 patent to, for example, its alter egos, agents, intermediaries, distributors, importers,


PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    20
customers, subsidiaries, and/or consumers. Furthermore, upon information and belief, LG sells

and makes the Accused Products outside of the United States, delivers those products to its

customers, distributors, and/or subsidiaries in the United States, or in the case that it delivers the

Accused Products outside of the United States it does so intending and/or knowing that those

products are destined for the United States and/or designing those products for sale in the United

States, thereby directly infringing the ’569 patent. See, e.g., Lake Cherokee Hard Drive Techs.,

L.L.C. v. Marvell Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore,

LG directly infringes the ’569 patent through its direct involvement in the activities of its

subsidiaries, including LG USA, including by selling and offering for sale the Accused Products

directly to LG USA and importing the Accused Products into the United States for LG USA. Upon

information and belief, LG USA conducts activities that constitutes direct infringement of the ’569

patent under 35 U.S.C. § 271(a) by making, offering for sale, selling, and/or importing those

Accused Products. For example, and upon information and belief, LG offers for sale, sells, and

imports the Accused Products within the U.S. to, for example, its distributors, customers,

subsidiaries, importers, and/or consumers. Further, LG is vicariously liable for this infringing

conduct of LG USA (under both the alter ego and agency theories) because, as an example and

upon information and belief, LG and LG USA are essentially the same company, and LG has the

right and ability to control LG USA’s infringing acts and receives a direct financial benefit from

LG USA’s infringement.

       56.     For example, LG infringes claim 11 of the ’569 patent via the Accused Products

such as LG V30, V30+, V30S ThinQ, G7 ThinQ, V35 ThinQ, V40 ThinQ, G8 ThinQ, V50 ThinQ,

and V60 ThinQ which are configured to connect to wireless cellular networks.




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                      21
       57.     The Accused Products implement the “[a] radio communication method in a radio

reception apparatus which performs communication by using a plurality of resources defined in a

frequency-time domain” of claim 11. Each of the Accused Products are mobile phones that receive

radio communication from an LTE cell. When operated in certain cellular networks, the Accused

Products use a plurality of resources defined in a frequency-time domain.

       58.     The Accused Products acquire distribution resource information for a second

reference signal when the second reference signal for a second communication system is

transmitted from a radio transmission apparatus in addition to transmitting a first reference signal

for a first communication system, in a case where distributed type resources in which a resource

unit defined in the frequency-time domain is divided in a time direction and distributedly allocated

at predetermined frequency intervals are used as resources for the second reference signal. For

example, the Accused Products include a modem that acquires distribution resource information

(“DRS”) as a reference signal for a SCell (e.g., LTE over unlicensed spectrum) from a radio

transmission apparatus (e.g., a base station) that transmits reference signals for the SCell and a

PCell (e.g, LTE over licensed spectrum). Distributed type resources used for the DRS have

resource units defined in the frequency-time domain and are divided in a time direction and

distributedly allocated at predetermined frequency intervals.

       59.     The Accused Products receive a signal containing the second reference signal

transmitted from the transmission apparatus. For example, the Accused Products include an LTE

modem that contains an RF transceiver which is configured to receive the second reference signal

from the transmission apparatus.

       60.     The Accused Products measure a channel quality of a transmission channel by

using the second reference signal that is allocated in the distributed type resources on the basis of



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                     22
the distribution resource information. For example, the Accused Products include an LTE modem

and processor that measures a channel quality of a transmission channel by using the received DRS

from the LAA SCell. The Snapdragon mobile platform utilized in the Accused Products contains

components for measuring a channel quality.

       61.     The Accused Products transmit feedback information containing channel quality

information indicative of the channel quality, to the transmission apparatus. For example, the

Accused Products include an LTE modem that contains an RF transceiver which transmits

feedback information containing channel quality information to the base station.

       62.     The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       63.     At a minimum, LG has known of the ’569 patent at least as early as the filing date

of the complaint. In addition, LG has known about the ʼ569 patent since at least April 14, 2020,

when LG received a letter providing notice of its infringement.

       64.     Upon information and belief, since at least the above-mentioned date when LG was

on notice of its infringement, LG has actively induced, under U.S.C. § 271(b), its distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused

Products that include or are made using all of the limitations of one or more claims of the ’569

patent to directly infringe one or more claims of the ’569 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, LG does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ’569 patent. Upon information and belief, LG intends to cause, and

have taken affirmative steps to induce infringement by distributors, importers, customers,

subsidiaries, and/or consumers by at least, inter alia, creating advertisements that promote the



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                       23
infringing use of the Accused Products, creating and/or maintaining established distribution

channels for the Accused Products into and within the United States, manufacturing the Accused

Products in conformity with U.S. laws and regulations, distributing or making available

instructions or manuals for these products to purchasers and prospective buyers, testing wireless

networking features in the Accused Products, and/or providing technical support, replacement

parts, or services for these products to these purchasers in the United States. See, e.g., Global

Network, LG ELECTRONICS INC., http://www.lgnewsroom.com/global-network/north-america/

(last visited Mar. 3, 2020) (stating that “[t]he company has been very active in the [North

American] region as an exemplary model of globalization with success in local plants, strategic

alliances, and mergers and acquisitions” and listing LG’s U.S.-based subsidiaries).

       65.     Upon information and belief, despite having knowledge of the ’569 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’569 patent, LG

has nevertheless continued its infringing conduct and disregarded an objectively high likelihood

of infringement. LG’s infringing activities relative to the ’569 patent have been, and continue to

be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       66.     SPV has been damaged as a result of LG’s infringing conduct described in this

Count. LG is, thus, liable to SPV in an amount that adequately compensates SPV for LG’s

infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    24
                                            COUNT III
                     (INFRINGEMENT OF U.S. PATENT NO. 8,467,723)

       67.     Plaintiff incorporates paragraphs 1 through 66 herein by reference.

       68.     SPV is the assignee of the ’723 patent, entitled “Base Station Apparatus, Mobile

Apparatus, and Communication Method,” with ownership of all substantial rights in the ’723

patent, including the right to exclude others and to enforce, sue, and recover damages for past

and future infringements.

       69.     The ’723 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’723 patent issued from U.S. Patent Application No.

13/585,621.

       70.     LG has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’723 patent in this judicial district and elsewhere in Texas

and the United States.

       71.     Upon information and belief, LG designs, develops, manufactures, assembles and

markets mobile phones and devices configured to connect to wireless cellular networks. See Cell

Phones, LG ELECTRONICS INC., https://www.lg.com/us/cell-phones (last visited Mar. 3, 2020)

(scroll to “Shop by Carrier/Network” heading).

       72.     LG directly infringes the ’723 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes,

and/or products containing the same that incorporate the fundamental technologies covered by the

’723 patent to, for example, its alter egos, agents, intermediaries, distributors, importers,

customers, subsidiaries, and/or consumers. Furthermore, upon information and belief, LG sells

and makes the Accused Products outside of the United States, delivers those products to its

customers, distributors, and/or subsidiaries in the United States, or in the case that it delivers the

PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                      25
Accused Products outside of the United States it does so intending and/or knowing that those

products are destined for the United States and/or designing those products for sale in the United

States, thereby directly infringing the ’723 patent. See, e.g., Lake Cherokee Hard Drive Techs.,

L.L.C. v. Marvell Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore,

LG directly infringes the ’723 patent through its direct involvement in the activities of its

subsidiaries, including LG USA, including by selling and offering for sale the Accused Products

directly to LG USA and importing the Accused Products into the United States for LG USA. Upon

information and belief, LG USA conducts activities that constitutes direct infringement of the ’723

patent under 35 U.S.C. § 271(a) by making, offering for sale, selling, and/or importing those

Accused Products. For example, and upon information and belief, LG offers for sale, sells, and

imports the Accused Products within the U.S. to, for example, its distributors, customers,

subsidiaries, importers, and/or consumers. Further, LG is vicariously liable for this infringing

conduct of LG USA (under both the alter ego and agency theories) because, as an example and

upon information and belief, LG and LG USA are essentially the same company, and LG has the

right and ability to control LG USA’s infringing acts and receives a direct financial benefit from

LG USA’s infringement.

       73.     For example, LG infringes claim 9 of the ’723 patent via the Accused Products such

as LG V30, V30+, V30S ThinQ, G7 ThinQ, V35 ThinQ, V40 ThinQ, G8 ThinQ, V50 ThinQ, and

V60 ThinQ among other LG phones sold during the statutory damages period that perform inter-

RAT handovers and are configured to connect wireless cellular networks.

       74.     The Accused Products implement the “communication method performed by a

mobile station apparatus that belongs to a first area, which is covered by a base station apparatus

employing a first Radio Access Technology (RAT), the first area including part or entirety of a



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                   26
second area which is covered by a host station employing a second RAT different from the first

RAT” of claim 9. Each of the Accused Products is a mobile station that performs inter-RAT

handovers, where the mobile station’s radio connection is switched from a first base station (e.g.,

LTE eNB) that employs a first RAT (e.g., LTE) to a second base station (e.g., RNC/NodeB) that

employs a second (and different) RAT (e.g., GERAN/UTRAN). RAT handover scenarios include

handovers between E-UTRAN (LTE) and UTRAN or GERAN (both 3G).

       75.     The Accused Products transmit, to the base station apparatus, notification

information while the mobile station apparatus is using the first RAT when the mobile station

apparatus detects that the mobile station apparatus is located in the second area while using the

first RAT. For example, the Accused Products include a transmitter (e.g., an RF transceiver

coupled to a RF front end and an antenna) to transmit notification information, e.g., measurement

information, to the E-UTRAN eNB (i.e., the base station) which is using a first RAT (e.g., LTE).

Such a transmission occurs when the mobile station detects that it is located in a second area (i.e.,

within a 3G radio cell while still connected to the LTE base station).

       76.     The Accused Products perform a handover based on traffic control by the base

station apparatus using the notification information. For example, the Accused Products have a

controller that is responsive to a handover message received from the LTE eNB, based on the

notification information, i.e., the measurement information.

       77.     The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       78.     At a minimum, LG has known of the ’723 patent at least as early as the filing date

of the complaint. In addition, LG has known about the ʼ723 patent since at least April 14, 2020,

when LG received a letter providing notice of its infringement. Further, on information and belief,



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                     27
LG’s conduct before the United States Patent and Trademark Office (“USPTO”) and foreign

offices, suggest that it may have been aware of the ʼ723 patent prior to receiving the letter. For

example, in prosecuting U.S. Patent No. 9,131,491, LG disclosed the family associated with the

ʼ723 patent to the USPTO.

       79.     Upon information and belief, since at least the above-mentioned date when LG was

on notice of its infringement, LG has actively induced, under U.S.C. § 271(b), its distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused

Products that include or are made using all of the limitations of one or more claims of the ’723

patent to directly infringe one or more claims of the ’723 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, LG does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ’723 patent. Upon information and belief, LG intends to cause, and

have taken affirmative steps to induce infringement by distributors, importers, customers,

subsidiaries, and/or consumers by at least, inter alia, creating advertisements that promote the

infringing use of the Accused Products, creating and/or maintaining established distribution

channels for the Accused Products into and within the United States, manufacturing the Accused

Products in conformity with U.S. laws and regulations, distributing or making available

instructions or manuals for these products to purchasers and prospective buyers, testing wireless

networking features in the Accused Products, and/or providing technical support, replacement

parts, or services for these products to these purchasers in the United States. See, e.g., Global

Network, LG ELECTRONICS INC., http://www.lgnewsroom.com/global-network/north-america/

(last visited Mar. 3, 2020) (stating that “[t]he company has been very active in the [North




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                       28
American] region as an exemplary model of globalization with success in local plants, strategic

alliances, and mergers and acquisitions” and listing LG’s U.S.-based subsidiaries).

       80.     Upon information and belief, despite having knowledge of the ’723 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’723 patent, LG

has nevertheless continued its infringing conduct and disregarded an objectively high likelihood

of infringement. LG’s infringing activities relative to the ’723 patent have been, and continue to

be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       81.     SPV has been damaged as a result of LG’s infringing conduct described in this

Count. LG is, thus, liable to SPV in an amount that adequately compensates SPV for LG’s

infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                                           COUNT IV
                     (INFRINGEMENT OF U.S. PATENT NO. 8,792,453)

       82.     Plaintiff incorporates paragraphs 1 through 81 herein by reference.

       83.     SPV is the assignee of the ’453 patent, entitled “Secure Tunnel Establishment

Upon Attachment or Handover to an Access Network,” with ownership of all substantial rights

in the ’453 patent, including the right to exclude others and to enforce, sue, and recover

damages for past and future infringements.




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    29
       84.     The ’453 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’453 patent issued from U.S. Patent Application No.

13/126,924.

       85.     LG has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’453 patent in this judicial district and elsewhere in Texas

and the United States.

       86.     Upon information and belief, LG designs, develops, manufactures, assembles and

markets mobile phones and devices configured to connect to wireless cellular networks. See Cell

Phones, LG ELECTRONICS INC., https://www.lg.com/us/cell-phones (last visited Mar. 3, 2020)

(scroll to “Shop by Carrier/Network” heading).

       87.     LG directly infringes the ’453 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes,

and/or products containing same that incorporate the fundamental technologies covered by the

’453 patent to, for example, its alter egos, agents, intermediaries, distributors, importers,

customers, subsidiaries, and/or consumers. Furthermore, upon information and belief, LG sells

and makes the Accused Products outside of the United States, delivers those products to its

customers, distributors, and/or subsidiaries in the United States, or in the case that it delivers the

Accused Products outside of the United States it does so intending and/or knowing that those

products are destined for the United States and/or designing those products for sale in the United

States, thereby directly infringing the ’453 patent. See, e.g., Lake Cherokee Hard Drive Techs.,

L.L.C. v. Marvell Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore,

LG directly infringes the ’453 patent through its direct involvement in the activities of its

subsidiaries, including LG USA, including by selling and offering for sale the Accused Products



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                      30
directly to LG USA and importing the Accused Products into the United States for LG USA. Upon

information and belief, LG USA conducts activities that constitutes direct infringement of the ’453

patent under 35 U.S.C. § 271(a) by making, offering for sale, selling, and/or importing those

Accused Products. For example, and upon information and belief, LG offers for sale, sells, and

imports the Accused Products within the U.S. to, for example, its distributors, customers,

subsidiaries, importers, and/or consumers. Further, LG is vicariously liable for this infringing

conduct of LG USA (under both the alter ego and agency theories) because, as an example and

upon information and belief, LG and LG USA are essentially the same company, and LG has the

right and ability to control LG USA’s infringing acts and receives a direct financial benefit from

LG USA’s infringement.

       88.     For example, LG infringes claim 1 of the ’453 patent via the Accused Products such

as LG V30, V30+, V30S ThinQ, G7 ThinQ, V35 ThinQ, V40 ThinQ, G8 ThinQ, V50 ThinQ, and

V60 ThinQ, among other LG phones sold during the statutory damages period, which are

configured to connect to wireless cellular network.

       89.     The Accused Products implement the “method for establishing a secure tunnel to a

trusted packet data gateway upon a mobile node initially attaching to or performing a handover to

a target access network” of claim 1. Each of the Accused Products are mobile phones that establish

a secure tunnel to a trusted packet data gateway upon the mobile phone initially attaching to or

performing a handover to a target access network. This occurs when the mobile phone establishes

an IPsec tunnel with an evolved packet data gateway (ePDG) in a target access network.

       90.     For example, the Accused Products determine from a reachability list maintained

in the mobile node at least one trusted packet data gateway that is reachable through the target

access network, wherein the reachability list lists data sets indicating data paths and the



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                   31
reachability status of respective known trusted packet data gateways for each respective data path.

For example, the Accused Products are User Equipment (“UE”). Each Accused Product has a pre-

configured list (i.e., reachability list) with non-3GPP access technologies, access networks, or

serving network operators that allow for trusted non-3GPP IP access. The mobile phone receives

an indication of whether the non-3GPP IP access is trusted or not. The reachability list lists data

path indication, including and access point name and/or an access point IP address.

       91.     The Accused Products establish a secure tunnel to the trusted packet data gateway

determined from the reachability list maintained in the mobile node, the secure tunnel is

established prior to the attachment to the target access network. For example, the 3GPP mobile

phone establishes a secure IPsec tunnel to the trusted data packet gateway (ePDG) determined

from the reachability list maintained in the mobile phone prior to attaching to the target access

network.

       92.     The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       93.     At a minimum, LG has known of the ’453 patent at least as early as the filing date

of the complaint. In addition, LG has known about the ʼ453 patent since at least April 14, 2020,

when LG received a letter providing notice of its infringement. Further, on information and belief,

LG’s conduct before the United States Patent and Trademark Office (“USPTO”) and foreign

offices, suggest that it may have been aware of the ʼ453 patent prior to receiving the letter. For

example, in prosecuting U.S. Patent Nos. 10,582,379 and 10,028,209, LG disclosed the family

associated with the ʼ453 patent to the USPTO.

       94.     Upon information and belief, since at least the above-mentioned date when LG was

on notice of its infringement, LG has actively induced, under U.S.C. § 271(b), distributors,



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                   32
customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused

Products that include or are made using all of the limitations of one or more claims of the ’453

patent to directly infringe one or more claims of the ’453 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, LG does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ’453 patent. Upon information and belief, LG intends to cause, and

have taken affirmative steps to induce infringement by distributors, importers, customers,

subsidiaries, and/or consumers by at least, inter alia, creating advertisements that promote the

infringing use of the Accused Products, creating and/or maintaining established distribution

channels for the Accused Products into and within the United States, manufacturing the Accused

Products in conformity with U.S. laws and regulations, distributing or making available

instructions or manuals for these products to purchasers and prospective buyers, testing wireless

networking features in the Accused Products, and/or providing technical support, replacement

parts, or services for these products to these purchasers in the United States. See, e.g., Global

Network, LG ELECTRONICS INC., http://www.lgnewsroom.com/global-network/north-america/

(last visited Mar. 3, 2020) (stating that “[t]he company has been very active in the [North

American] region as an exemplary model of globalization with success in local plants, strategic

alliances, and mergers and acquisitions” and listing LG’s U.S.-based subsidiaries).

       95.     Upon information and belief, despite having knowledge of the ’453 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’453 patent, LG

has nevertheless continued its infringing conduct and disregarded an objectively high likelihood

of infringement. LG’s infringing activities relative to the ’453 patent have been, and continue to

be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                       33
characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       96.     SPV has been damaged as a result of LG’s infringing conduct described in this

Count. LG is, thus, liable to SPV in an amount that adequately compensates SPV for LG’s

infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                                            COUNT V
                     (INFRINGEMENT OF U.S. PATENT NO. 9,042,457)

       97.     Plaintiff incorporates paragraphs 1 through 96 herein by reference.

       98.     SPV is the assignee of the ’457 patent, entitled “Image Decoding Apparatus and

Image Coding Apparatus with Parallel Decoding,” with ownership of all substantial rights in

the ’457 patent, including the right to exclude others and to enforce, sue, and recover damages

for past and future infringements.

       99.     The ’457 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’457 patent issued from U.S. Patent Application No.

12/673,408.

       100.    LG has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’457 patent in this judicial district and elsewhere in Texas

and the United States.

       101.    Upon information and belief, LG designs, develops, manufactures, assembles and

markets mobile phones and devices configured to connect to wireless cellular networks. See Cell

Phones, LG ELECTRONICS INC., https://www.lg.com/us/cell-phones (last visited Mar. 3, 2020)

(scroll to “Shop by Carrier/Network” heading). LG’s mobile phones are further configured with

PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    34
customer-desired features such as advanced image processing, wireless charging, AI engines, and

multimedia capabilities, including video decoding. See, e.g., LG V40 ThinQ™ Verizon Wireless,

LG ELECTRONICS INC., https://www.lg.com/us/cell-phones/lg-LM-V405UAB-verizon-v40 (last

visited Mar. 5, 2020) (describing the features of the LG V40 Thin Q).

       102.    LG directly infringes the ’457 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes,

and/or products containing the same that incorporate the fundamental technologies covered by the

’457 patent to, for example, its alter egos, agents, intermediaries, distributors, importers,

customers, subsidiaries, and/or consumers. Furthermore, upon information and belief, LG sells

and makes the Accused Products outside of the United States, delivers those products to its

customers, distributors, and/or subsidiaries in the United States, or in the case that it delivers the

Accused Products outside of the United States it does so intending and/or knowing that those

products are destined for the United States and/or designing those products for sale in the United

States, thereby directly infringing the ’457 patent. See, e.g., Lake Cherokee Hard Drive Techs.,

LLC v. Marvell Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore, LG

directly infringes the ’457 patent through its direct involvement in the activities of its subsidiaries,

including LG USA, including by selling and offering for sale the Accused Products directly to LG

USA and importing the Accused Products into the United States for LG USA. Upon information

and belief, LG USA conducts activities that constitute direct infringement of the ’457 patent under

35 U.S.C. § 271(a) by making, offering for sale, selling, and/or importing those Accused

Products. For example, and upon information and belief, LG offers for sale, sells, and imports the

Accused Products within the U.S. to, for example, its distributors, customers, subsidiaries,

importers, and/or consumers. Further, LG is vicariously liable for this infringing conduct of LG



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                        35
USA (under both the alter ego and agency theories) because, as an example and upon information

and belief, LG and LG USA are essentially the same company, and LG has the right and ability to

control LG USA’s infringing acts and receives a direct financial benefit from LG USA’s

infringement.

       103.     For example, LG infringes claim 7 of the ʼ457 patent via the Accused Products.

The Accused Products include a processor that supports various types of video encoding, such as

Open CL 2.0 (a software framework used for video encoding) and H.265 (HEVC). The Accused

Products perform an image decoding method using a processor, on a coded stream generated by

coding, on a block-by-block basis, on a picture including coding blocks. For example, each of the

Accused Products, such as the LG V40, include a processor, such as the Qualcomm SD845. The

Adreno GPU of the processor decodes a coded stream generated by coding (e.g., video data), on a

block-by-block basis, a picture including coding blocks.




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                 36
        104.    The Accused Products perform, on a block group-by-block group basis, variable

length decoding. For example, the processor breaks the coded stream into a series of block groups

and performs variable length decoding on a wave by wave basis, a wave comprising one or more

block groups.

        105.    The Accused Products generate block decoding information using a result of the

variable length decoding for each of a plurality of block groups which (i) contain blocks, (ii) are

different from each other, and (iii) are included in the coded stream. For example, the processor

uses a result of the precoding. The processor determines the locations of the encoded syntax

elements. The syntax elements point to the start points of the waves in the bitstream. The locations

of the syntax elements are the result of the variable length decoding. The interpreted syntax

elements are the block decoding information generated using the result of the variable length

decoding. The plurality of waves contains blocks and each wave contains a unique set of blocks.

The waves correspond to one or more rows of blocks and are included in the coded stream.

        106.    The block decoding information for the block group is a parameter necessary for

decoding another block group from among the plurality of block groups. For example, the

processor in the Accused Products implement the OpenCL framework. OpenCL Compute Units

perform decoding on one of the plurality of waves in parallel. The OpenCL Compute Units decode

the blocks in one of the waves by using the syntax elements, which signal the start of each wave.

The waves are decoded in parallel on a block-by-block basis. Thus, the Accused Products decode,

on a block-by-block basis using the block decoding information generated using the result of the

variable length decoding performed in said performing, each of the plurality of block groups in

parallel.




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    37
       107.    The decoding performed on the block-by-block basis on each of the plurality of

block groups in parallel includes re-executing the variable length decoding on each of the plurality

of block groups on which the variable length decoding has been performed in said performing to

determine a prediction mode to be performed on the block group. On information and belief, the

processor in the Accused Products includes an entropy decoding unit that re-executes variable

length decoding on the blocks in the block groups – the block groups having been previously

decoded during the precoding process. The entropy decoding unit determines the prediction mode

in a manner generally reciprocal to the encoding process.

       108.    The decoding by the Accused Products includes re-executing the variable length

decoding on each of the plurality of block groups on which the variable length decoding has been

performed in said performing to determine a prediction mode to be performed on the block group.

The processor re-executes the variable length decoding on the block groups that were previously

decoded during the pre-decoding process and re-executes the variable length decoding on the

blocks in the block groups. Further, the processor uses a prediction mode that is generally

reciprocal to the encoding process.

       109.    The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       110.    At a minimum, LG has known of the ’457 patent at least as early as the filing date

of the complaint. In addition, LG has known about the ʼ457 patent since at least April 14, 2020,

when LG received a letter providing notice of its infringement.

       111.    Upon information and belief, since at least the above-mentioned date when LG was

on notice of its infringement, LG has actively induced, under U.S.C. § 271(b), its distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    38
Products that include or are made using all of the limitations of one or more claims of the ’457

patent to directly infringe one or more claims of the ’457 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, LG does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ’457 patent. Upon information and belief, LG intends to cause, and

has taken affirmative steps to induce infringement by its distributors, importers, customers,

subsidiaries, and/or consumers by at least, inter alia, creating advertisements that promote the

infringing use of the Accused Products, creating and/or maintaining established distribution

channels for the Accused Products into and within the United States, manufacturing the Accused

Products in conformity with U.S. laws and regulations, distributing or making available

instructions or manuals for these products to purchasers and prospective buyers, testing image

processing features in the Accused Products, and/or providing technical support, replacement

parts, or services for these products to these purchasers in the United States. See, e.g., Global

Network, LG ELECTRONICS INC., http://www.lgnewsroom.com/global-network/north-america/

(last visited Mar. 3, 2020) (stating that “[t]he company has been very active in the [North

American] region as an exemplary model of globalization with success in local plants, strategic

alliances, and mergers and acquisitions” and listing LG’s U.S.-based subsidiaries).

       112.    Upon information and belief, despite having knowledge of the ’457 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’457 patent, LG

has nevertheless continued its infringing conduct and disregarded an objectively high likelihood

of infringement. LG’s infringing activities relative to the ’457 patent have been, and continue to

be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                       39
that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       113.    SPV has been damaged as a result of LG’s infringing conduct described in this

Count. LG is, thus, liable to SPV in an amount that adequately compensates SPV for LG’s

infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                                           COUNT VI
                     (INFRINGEMENT OF U.S. PATENT NO. 9,414,059)

       114.    Plaintiff incorporates paragraphs 1 through 113 herein by reference.

       115.    SPV is the assignee of the ’059 patent, entitled “Image Processing Device, Image

Coding Method, and Image Processing Method” with ownership of all substantial rights in the

’059 patent, including the right to exclude others and to enforce, sue, and recover damages

for past and future infringements.

       116.    The ’059 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’059 patent issued from U.S. Patent Application No.

13/877,389.

       117.    LG has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’059 patent in this judicial district and elsewhere in Texas

and the United States.

       118.    Upon information and belief, LG designs, develops, manufactures, assembles and

markets mobile phones and devices configured to connect to wireless cellular networks. See Cell

Phones, LG ELECTRONICS INC., https://www.lg.com/us/cell-phones (last visited Mar. 3, 2020)

(scroll to “Shop by Carrier/Network” heading). LG’s mobile phones are further configured with

customer-desired features such as advanced image processing, wireless charging, AI engines, and

PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    40
multimedia capabilities. See, e.g., LG V40 ThinQ™ Verizon Wireless, LG ELECTRONICS INC.,

https://www.lg.com/us/cell-phones/lg-LM-V405UAB-verizon-v40 (last visited Mar. 5, 2020)

(describing the features of the LG V40 Thin Q).

       119.    LG directly infringes the ’059 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes,

and/or products containing the same that incorporate the fundamental technologies covered by the

’059 patent to, for example, its alter egos, agents, intermediaries, distributors, importers,

customers, subsidiaries, and/or consumers. Furthermore, upon information and belief, LG sells

and makes the Accused Products outside of the United States, delivers those products to its

customers, distributors, and/or subsidiaries in the United States, or in the case that it delivers the

Accused Products outside of the United States it does so intending and/or knowing that those

products are destined for the United States and/or designing those products for sale in the United

States, thereby directly infringing the ’059 patent. See, e.g., Lake Cherokee Hard Drive Techs.,

LLC v. Marvell Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore, LG

directly infringes the ’059 patent through its direct involvement in the activities of its subsidiaries,

including LG USA, including by selling and offering for sale the Accused Products directly to LG

USA and importing the Accused Products into the United States for LG USA. Upon information

and belief, LG USA conducts activities that constitute direct infringement of the ’059 patent under

35 U.S.C. § 271(a) by making, offering for sale, selling, and/or importing those Accused

Products. For example, and upon information and belief, LG offers for sale, sells, and imports the

Accused Products within the U.S. to, for example, its distributors, customers, subsidiaries,

importers, and/or consumers. Further, LG is vicariously liable for this infringing conduct of LG

USA (under both the alter ego and agency theories) because, as an example and upon information



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                        41
and belief, LG and LG USA are essentially the same company, and LG has the right and ability to

control LG USA’s infringing acts and receives a direct financial benefit from LG USA’s

infringement.

       120.     For example, LG infringes claim 15 of the ʼ059 patent via the Accused Products.

The Accused Products include a processor that supports various types of video encoding, such as

Open CL 2.0 (a software framework used for video encoding) and H.265 (HEVC). The Accused

Products implement the “image processing method for performing plural first processes, by

pipelining, on a coded stream obtained by dividing an image into plural coding unit blocks

according to at least two numbers of pixels and coding the image on a coding unit block-by-block

basis” of claim 15. For example, the LG V40 utilizes a Qualcomm Snapdragon mobile platform

(SD845) with the Adreno GPU (630) for video coding operations. The Adreno GPU has an

OpenCL framework used for heterogenous processing and supports parallel wavefront processing.

The Adreno GPU performs plural processes (which are pipelined) on a coded bitstream obtained

by dividing an image into blocks of various pixel dimensions and coding the image on a block-by-

block basis.

       121.     The Accused Products practice an image processing method that performs, by the

pipelining, the plural first processes on the coded stream by executing each of the plural first

processes. For example, The Adreno GPU uses multiple OpenCL compute units to perform video

decoding on waves in parallel (e.g., wavefront parallel processing, WPP).

       122.     The Accused Products divide or connect portions of the coded stream into plural

first processing unit blocks according to a first number of pixels, each of the first processing unit

blocks having the same number of pixels in the image. For example, the Adreno GPU in the




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                     42
Accused Products includes a control unit that divides the coded bitstream into slices that are further

partitioned into blocks having the same number of image pixels.

       123.    The Accused Products practice an image processing method that includes a

controlling step to cause the plural first processes to be executed for each of the first processing

unit blocks. For example, the shader/streaming processor of the Adreno GPU perform a plurality

of first processes on a block-by-block (e.g., prediction processing and inverse transform

processing).

       124.    The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       125.    At a minimum, LG has known of the ’059 patent at least as early as the filing date

of the complaint. In addition, LG has known about the ʼ059 patent since at least April 14, 2020,

when LG received a letter providing notice of its infringement.

       126.    Upon information and belief, since at least the above-mentioned date when LG was

on notice of its infringement, LG has actively induced, under U.S.C. § 271(b), its distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused

Products that include or are made using all of the limitations of one or more claims of the ’059

patent to directly infringe one or more claims of the ’059 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, LG does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ’059 patent. Upon information and belief, LG intends to cause, and

has taken affirmative steps to induce infringement by its distributors, importers, customers,

subsidiaries, and/or consumers by at least, inter alia, creating advertisements that promote the

infringing use of the Accused Products, creating and/or maintaining established distribution



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                       43
channels for the Accused Products into and within the United States, manufacturing the Accused

Products in conformity with U.S. laws and regulations, distributing or making available

instructions or manuals for these products to purchasers and prospective buyers, testing image

processing features in the Accused Products, and/or providing technical support, replacement

parts, or services for these products to these purchasers in the United States. See, e.g., Global

Network, LG ELECTRONICS INC., http://www.lgnewsroom.com/global-network/north-america/

(last visited Mar. 3, 2020) (stating that “[t]he company has been very active in the [North

American] region as an exemplary model of globalization with success in local plants, strategic

alliances, and mergers and acquisitions” and listing LG’s U.S.-based subsidiaries).

       127.    Upon information and belief, despite having knowledge of the ’059 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’059 patent, LG

has nevertheless continued its infringing conduct and disregarded an objectively high likelihood

of infringement. LG’s infringing activities relative to the ’059 patent have been, and continue to

be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       128.    SPV has been damaged as a result of LG’s infringing conduct described in this

Count. LG is, thus, liable to SPV in an amount that adequately compensates SPV for LG’s

infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                                           COUNT VII
                     (INFRINGEMENT OF U.S. PATENT NO. 7,133,658)

       129.    Plaintiff incorporates paragraphs 1 through 128 herein by reference.

PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    44
       130.    SPV is the assignee of the ’658 patent, entitled “Method and Apparatus for Image

Processing,” with ownership of all substantial rights in the ’658 patent, including the right

to exclude others and to enforce, sue, and recover damages for past and future infringements.

       131.    The ’658 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’658 patent issued from U.S. Patent Application No.

10/698,435.

       132.    LG has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’658 patent in this judicial district and elsewhere in Texas

and the United States.

       133.    Upon information and belief, LG designs, develops, manufactures, assembles and

markets mobile phones and devices configured to connect to wireless cellular networks. See Cell

Phones, LG ELECTRONICS INC., https://www.lg.com/us/cell-phones (last visited Mar. 3, 2020)

(scroll to “Shop by Carrier/Network” heading). LG’s mobile phones are further configured with

customer-desired features such as advanced image processing, wireless charging, AI engines, and

multimedia capabilities, including augmented reality. See, e.g., LG V40 ThinQ™ Verizon Wireless,

LG ELECTRONICS INC., https://www.lg.com/us/cell-phones/lg-LM-V405UAB-verizon-v40 (last

visited Mar. 5, 2020) (describing the features of the LG V40 Thin Q).

       134.    LG directly infringes the ’658 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes,

and/or products containing the same that incorporate the fundamental technologies covered by the

’658 patent to, for example, its alter egos, agents, intermediaries, distributors, importers,

customers, subsidiaries, and/or consumers. Furthermore, upon information and belief, LG sells

and makes the Accused Products outside of the United States, delivers those products to its



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    45
customers, distributors, and/or subsidiaries in the United States, or in the case that it delivers the

Accused Products outside of the United States it does so intending and/or knowing that those

products are destined for the United States and/or designing those products for sale in the United

States, thereby directly infringing the ’658 patent. See, e.g., Lake Cherokee Hard Drive Techs.,

LLC v. Marvell Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore, LG

directly infringes the ’658 patent through its direct involvement in the activities of its subsidiaries,

including LG USA, including by selling and offering for sale the Accused Products directly to LG

USA and importing the Accused Products into the United States for LG USA. Upon information

and belief, LG USA conducts activities that constitute direct infringement of the ’658 patent under

35 U.S.C. § 271(a) by making, offering for sale, selling, and/or importing those Accused

Products. For example, and upon information and belief, LG offers for sale, sells, and imports the

Accused Products within the U.S. to, for example, its distributors, customers, subsidiaries,

importers, and/or consumers. Further, LG is vicariously liable for this infringing conduct of LG

USA (under both the alter ego and agency theories) because, as an example and upon information

and belief, LG and LG USA are essentially the same company, and LG has the right and ability to

control LG USA’s infringing acts and receives a direct financial benefit from LG USA’s

infringement.

       135.     For example, LG infringes claim 1 of the ʼ658 patent via the Accused Products.

The Accused Products are configured to implement image processing through applications such

as “AR Sticker.” The Accused Products detect a position of a human body part area in an input

image including a human body image. For example, the Accused Products use Qualcomm’s

Artificial Intelligence—Neural Processing SDK to detect a position of a user’s nose in an input

image, which includes the user’s body image (e.g., the user’s face).



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                        46
       136.    The Accused Products determine a point of origin of a local coordinate system of

an ornament image having a move locus according to the detected position of the human body part

area in the input image. For example, the Accused Products utilize ornament images (e.g., “AR

Stickers”) stored on the LG phones. The Accused Products also utilize its AI Engine to determine

a point of origin of a local coordinate system of the ornament image. Each ornament image has

and uses information (e.g., absolute and relative position, rotational data) that comprises a move

locus of the ornament image according to the detected position of the user’s face.

       137.    The Accused Products determine arrangement information of the ornament image

according to the determined point of origin and the move locus. The Accused Products determine

an arrangement information of the sticker according to the determined point of origin and the move

locus such as the absolute and relative position and rotational data.

       138.    The Accused Products generate an output image by composing the ornament image

and the input image based on the determined arrangement information. For example, the Accused

Products generate an output image by superimposing the AR sticker over the detected user’s face

in the input image while harmonizing the composition when the user moves.

       139.    The Accused Products output the generated output image. For example, the

Accused Products display the output image on the screen of the Accused Product.

       140.    The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       141.    At a minimum, LG has known of the ’658 patent at least as early as the filing date

of the complaint. In addition, LG has known about the ʼ658 patent since at least April 14, 2020,

when LG received a letter providing notice of its infringement. Further, on information and belief,

LG’s conduct before the United States Patent and Trademark Office (“USPTO”) and foreign



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                   47
offices, suggest that it may have been aware of the ʼ658 patent prior to receiving the letter. For

example, in prosecuting U.S. Patent Application No. 11/376,195, LG disclosed the family

associated with the ʼ658 patent to the USPTO.

       142.    Upon information and belief, since at least the above-mentioned date when LG was

on notice of its infringement, LG has actively induced, under U.S.C. § 271(b), its distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused

Products that include or are made using all of the limitations of one or more claims of the ’658

patent to directly infringe one or more claims of the ’658 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, LG does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ’658 patent. Upon information and belief, LG intends to cause, and

has taken affirmative steps to induce infringement by its distributors, importers, customers,

subsidiaries, and/or consumers by at least, inter alia, creating advertisements that promote the

infringing use of the Accused Products, creating and/or maintaining established distribution

channels for the Accused Products into and within the United States, manufacturing the Accused

Products in conformity with U.S. laws and regulations, distributing or making available

instructions or manuals for these products to purchasers and prospective buyers, testing image

processing features in the Accused Products, and/or providing technical support, replacement

parts, or services for these products to these purchasers in the United States. See, e.g., Global

Network, LG ELECTRONICS INC., http://www.lgnewsroom.com/global-network/north-america/

(last visited Mar. 3, 2020) (stating that “[t]he company has been very active in the [North

American] region as an exemplary model of globalization with success in local plants, strategic

alliances, and mergers and acquisitions” and listing LG’s U.S.-based subsidiaries).



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                       48
       143.      Upon information and belief, despite having knowledge of the ’658 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’658 patent, LG

has nevertheless continued its infringing conduct and disregarded an objectively high likelihood

of infringement. LG’s infringing activities relative to the ’658 patent have been, and continue to

be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       144.      SPV has been damaged as a result of LG’s infringing conduct described in this

Count. LG is, thus, liable to SPV in an amount that adequately compensates SPV for LG’s

infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                                          CONCLUSION

       145.      Plaintiff SPV is entitled to recover from LG the damages sustained by Plaintiff as

a result of LG’s wrongful acts, and willful infringement, in an amount subject to proof at trial,

which, by law, cannot be less than a reasonable royalty, together with interest and costs as fixed

by this Court.

       146.      Plaintiff has incurred and will incur attorneys’ fees, costs, and expenses in the

prosecution of this action. The circumstances of this dispute may give rise to an exceptional case

within the meaning of 35 U.S.C. § 285, and Plaintiff is entitled to recover its reasonable and

necessary attorneys’ fees, costs, and expenses.




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    49
                                         JURY DEMAND

       147.    Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules of

Civil Procedure.

                                     PRAYER FOR RELIEF

       148.    Plaintiff respectfully requests that the Court find in its favor and against LG, and

that the Court grant Plaintiff the following relief:

       1. A judgment that LG has infringed the Asserted Patents as alleged herein, directly and/or

               indirectly by way of inducing infringement of such patents;

       2. A judgment for an accounting of all damages sustained by Plaintiff as a result of the

               acts of infringement by LG;

       3. A judgment and order requiring LG to pay Plaintiff damages under 35 U.S.C. § 284,

               including up to treble damages as provided by 35 U.S.C. § 284, and any royalties

               determined to be appropriate;

       4. A judgment and order requiring LG to pay Plaintiff pre-judgment and post-judgment

               interest on the damages awarded;

       5. A judgment and order finding this to be an exceptional case and requiring LG to pay

               the costs of this action (including all disbursements) and attorneys’ fees as provided

               by 35 U.S.C. § 285; and

       6. Such other and further relief as the Court deems just and equitable.




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                     50
Dated: April 14, 2020                           Respectfully submitted,
                                                /s/ Patrick J. Conroy
                                                Patrick J. Conroy
                                                Texas Bar No. 24012448
                                                T. William Kennedy Jr.
                                                Texas Bar No. 24055771
                                                Jonathan H. Rastegar
                                                Texas Bar No. 24064043
                                                Jerry D. Tice, II
                                                Texas Bar No. 24093263

                                                Bragalone Conroy PC
                                                2200 Ross Avenue
                                                Suite 4500W
                                                Dallas, TX 75201
                                                Tel: (214) 785-6670
                                                Fax: (214) 785-6680
                                                pconroy@bcpc-law.com
                                                bkennedy@bcpc-law.com
                                                jrastegar@bcpc-law.com
                                                jtice@bcpc-law.com

                                                Attorneys for Plaintiff
                                                Sovereign Peak Ventures, LLC




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                  51
